 In the Matter of YELLOW TRUCK AND COACH MANUFACTURING COM-PANYandINTERNATIONAL UNION, UNITED AUTOMOBILE WORKERSOF AMERICA, 'AFFILIATED WITH THE C. I. O.Case No. R-2391.-Decided March21, 1941Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. Harold A. Crane field,for the Board.Mr. Henry M. Hogan, Mr. A. F. Power, Mr. Denton Jolly,andMr. Robert C. Carson,-ofDetroit, Mich., for the Company. -Mr. Maurice Sugar,andMr. Ernest Goodman,of Detroit, Mich.,for the U. A. W. A.Mr. Woodrow J. Sandler,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn November 14, 1940, International Union, United AutomobileWorkers of America, affiliated with the C. I. 0., herein called theU. A. W. A., filed with the Regional Director for the Seventh Region(Detroit,Michigan) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofYellow Truck and Coach Manufacturing Company, herein called theCompany, engaged in the manufacture and assembling of trucks andpassenger coaches and of replacement and service parts therefor, atPontiac, Michigan, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On February 12,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,sas amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On February 12, 1941, the Company, the U. A.W. A., and the Board's Acting Regional Director for the Seventh30 N. L. R. B., No. 74.511i 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegion entered into a "Stipulation for Certification of Representa-tives Upon Consent Election."Pursuant to the stipulation, an election by secret ballot was con-ducted on February 20, 1941, under the direction and supervision ofthe Acting Regional Director, among all kitchen and cafeteria em-ployees, including cooks, assistant cooks, salad makers, waiters,waitresses, counter attendants, bus boys, lunch-wagon attendants, anddishwashers, excluding the cafeteria manager, supervisory employees,and those employees whose work is of a confidential nature, to de-termine whether or not said employees desired to be represented bythe U. A. W. A. On February 24, 1941, the Acting Regional Directorissued and duly served upon the parties his Election Report on theballot.No objections to. the conduct of the ballot or, the ElectionReport have been filed by any of the parties.In his Election Report, the Acting Regional Director reported asfollows concerning the ballot and its results-Total on eligibility list---------------------------------------48Total ballots cast------------------------------------------- 38Total ballots challenged------------- -----------------------0Total blank ballots-----------------------------------------0Total void ballots---------------------------------- --------0Total valid votes cast--------------------------------------- 38Votes cast for International Union, United Automobile Workersof America, affiliated with the C. I 0---------------------- 37Votes cast against International Union, United Automobile'Workers of America, affiliated with the C I. 0------------1,Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A. question affecting commerce has arisen concerning the repre-sentation of employees of Yellow Tfuck and Coach ManufacturingCompany, Pontiac, Michigan,' within the meaning of Section 9 (c)and Section 2 (6) and (7) of National Labor Relations Act.2.All 'kitchen and cafeteria employees, including cooks, assistantcooks, salad makers, waiters, waitresses, counter attendants, bus boys,lunch-wagon attendants,' and dishwashers, excluding the cafeteriamanager, supervisory employees, and those employees whose work'is, of a confidential nature, constitute a unit appropriate for the pur-'poses of collective-bargaining, within the meaning of Section 9 (b)`of the 'National Labor Relations Act.-'3.International Union, United Automobile Workers of America',affiliated with the C. I. 0., has been designated and selected by' amajority of the employees in the above unit and is their represent-ative for the purposes of collective bargaining, and is the exclusive YELLOW TRUCK & COACH MANUFACTURING CO.513representative of all employees in such unit, within the meaning ofSection 9 (a) of the National Labor Relations Act. ,CERTIFICATION OF REPRESENTATIVESBy virtue' of and pursuant to the power vested ih -the NationalLabor Relations Board by Section 9, (c) of the National LaborRelations Act,IT IS'HEREBYCERTIFIED that International Union,UnitedAutolno-'bileWorkers of America,, affiliated with the C. I. 0., has been desig-nated and selected by a majority of all, kitchen and, cafeteria em-ployees, of the Company, including cooks, assistant cooks, saladmakers,' waiters, waitresses, counter attendants, bus boys, lunch-wagonattendants, and dishwashers, excluding the cafeteria manager, super-visory employees and those employees whose work is of a confidentialnature, as their representative for the purposes of collective bargain-ing, and that, pursuant to Section 9 '(a) of the -Act, Internati'on>ilUnion, United Automobile Workers of America, affiliated with ' theC. I. 0., is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.